     Case 2:20-cv-01531-GMN-NJK Document 3 Filed 08/21/20 Page 1 of 3



1
2
3                                UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5     BRICK POMMEROY HOUSTON, JR.,                               Case No. 2:20-cv-01531-GMN-NJK
6                                               Plaintiff                      ORDER
7            v.
8     SGT. DOWNEY, et al.,
9                                            Defendants
10
11   I.     DISCUSSION

12          On August 18, 2020, Plaintiff, an inmate in the custody of the Nevada Department of

13   Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and filed an

14   application to proceed in forma pauperis. Docket Nos. 1-1, 1. Plaintiff’s application to proceed

15   in forma pauperis is incomplete.

16          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil

17   action in this Court may apply to proceed in forma pauperis in order to file the civil action without

18   prepaying the full $400 filing fee. To apply for in forma pauperis status, the inmate must submit

19   all three of the following documents to the Court:

20          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this Court’s

21          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3);

22          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

23          (i.e. page 4 of this Court’s approved form); and

24          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

25   six-month period.

26          Plaintiff has not submitted an application on this Court’s approved form or a financial

27   certificate and an inmate account statement for the previous six-month period. Accordingly, the

28   Court denies Plaintiff’s application to proceed in forma pauperis, Docket No. 1, without prejudice
     Case 2:20-cv-01531-GMN-NJK Document 3 Filed 08/21/20 Page 2 of 3



1    because the application is incomplete. The Court will grant Plaintiff a one-time extension to file
2    a fully complete application to proceed in forma pauperis containing all three of the required
3    documents. Plaintiff will file a fully complete application to proceed in forma pauperis on or
4    before October 20, 2020. Absent unusual circumstances, the Court will not grant any further
5    extensions of time. If Plaintiff does not file a fully complete application to proceed in forma
6    pauperis with all three required documents on or before October 20, 2020, the Court will dismiss
7    this case without prejudice for Plaintiff to file a new case with the Court when Plaintiff is able to
8    acquire all three of the documents needed to file a fully complete application to proceed in forma
9    pauperis or pays the full $400 filing fee.
10          A dismissal without prejudice means Plaintiff does not give up the right to refile the case
11   with the Court, under a new case number, when Plaintiff has all three documents needed to submit
12   with the application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file
13   an application to proceed in forma pauperis and instead pay the full filing fee of $400 on or before
14   October 20, 2020 to proceed with this case.
15          The Court will retain Plaintiff’s civil rights complaint, Docket No. 1-1, but the Court will
16   not file the complaint unless and until Plaintiff timely files a fully complete application to proceed
17   in forma pauperis with all three documents or pays the full $400 filing fee.
18   II.    CONCLUSION
19          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed in forma
20   pauperis, Docket No. 1, is denied without prejudice to file a new fully complete application to
21   proceed in forma pauperis with all three documents.
22          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the approved
23   form application to proceed in forma pauperis by an inmate, as well as the document entitled
24   information and instructions for filing an in forma pauperis application.
25          IT IS FURTHER ORDERED that, on or before October 20, 2020, Plaintiff will either pay
26   the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
27   administrative fee) or file with the Court:
28          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s



                                                     -2-
     Case 2:20-cv-01531-GMN-NJK Document 3 Filed 08/21/20 Page 3 of 3



1            approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page
2            3),
3            (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
4            (i.e. page 4 of this Court’s approved form), and
5            (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
6    six-month period.
7            IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to
8    proceed in forma pauperis with all three documents or pay the full $400 filing fee for a civil action
9    on or before October 20, 2020, the Court will dismiss this action without prejudice for Plaintiff to
10   refile the case with the Court, under a new case number, when Plaintiff has all three documents
11   needed to file a complete application to proceed in forma pauperis or pays the the full $400 filing
12   fee.
13           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint, Docket
14   No.1-1, but will not file it at this time.
15           IT IS SO ORDERED.
16           DATED: August 21, 2020.
17
18                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



                                                     -3-
